  Case 8:21-cv-00428-VMC-CPT Document 1 Filed 02/23/21 Page 1 of 2 PageID 1




                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

 CAROLINE A. JOHNSON,                             §
                                                  §
           Plaintiff,                             §
                                                  §
           v.                                     §                                  Case No.
                                                  §
 VINOY PARK APARTMENTS AT                         §
 BEACH DRIVE LLC and HUNTER                       §
 WARFIELD, INC.,                                  §

           Defendant.

     DEFENDANT HUNTER WARFIELD, INC.’S NOTICE OF REMOVAL
         Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant Hunter Warfield,
Inc. (“HWI”) hereby removes the subject action from the, to the United States District
Court for the Middle District of Florida, on the following grounds:
         1.       Plaintiff Caroline A. Johnson instituted an action in the County Court of
the Sixth Judicial Circuit In and For Pinellas County, Florida, Civil Division, on
January 27, 2021. A copy of the Complaint is attached hereto as Exhibit A.
         2.       HWI was served on February 4, 2021. Therefore, removal is timely.
         3.       Plaintiff’s Complaint alleges violations of the Fair Debt Collection
Practices Act, 15 U.S.C. § 1692 et seq. (“FDCPA”).
         4.       This Court has original jurisdiction over the subject action pursuant to 28
U.S.C. §1331, since there is a federal question. This suit falls within the FDCPA which
thus supplies the federal question.
         5.       Pursuant to 28 U.S.C. §1441, et seq., this cause may be removed from
the County Court of the Sixth Judicial Circuit In and For Pinellas County, Florida,
Civil Division, to the United States District Court for the Middle District of Florida.
         6.       Notice of this removal will promptly be filed with the County Court of


Defendant’s Notice of Removal                                                       Page 1 of 2
Federal Removal
  Case 8:21-cv-00428-VMC-CPT Document 1 Filed 02/23/21 Page 2 of 2 PageID 2




the Sixth Judicial Circuit In and For Pinellas County, Florida, Civil Division and be
served on all adverse parties.
         7.       Pursuant to 28 U.S.C. §1446(a), copies of all process, pleadings, orders
and other papers filed in this action and obtained by Defendant are attached hereto
and marked as composite Exhibit A and incorporated herein by reference
         8.       A jury demand was made in state court.
         9.       HWI is not aware of any service on other defendants.
         WHEREFORE, Defendant Hunter Warfield, Inc., by counsel, removes the
subject action from the County Court of the Sixth Judicial Circuit In and For Pinellas
County, Florida, Civil Division to the United States District Court for the Middle
District of Florida.
Dated: February 23, 2021.


                                            Respectfully submitted,


                                                  /s/ Charles J. McHale
                                                  Charles J. McHale, Esq.
                                                  FBN: 0026555
                                                  GOLDEN SCAZ GAGAIN, PLLC
                                                  1135 Marbella Plaza Drive
                                                  Tampa, Florida 33619
                                                  Phone: (813) 251-5500
                                                  Direct: (813) 251-3688
                                                  Fax: (813) 251-3675
                                                  cmchale@gsgfirm.com




Defendant’s Notice of Removal                                                    Page 2 of 2
Federal Removal
